significant index number department of the treasury internal_revenue_service washington tax exempt ane rvasion mar set ep rc az taxpayer dear‘ with a total a8 of that date this letter constitutes notice that approval has been granted for your request for a -year automatic_extension for arnortizing the unfunded liabilities as of january __ for the above-named plan which are described in sec_431 b 2xb and b of the internal_revenue_code code and sections bx2 b and b of the employee_retirement_income_security_act_of_1974 cerisa’ this extension ia effective with the plan_year beginning jenuery this extension appiies to the amortization charge bases as identified in your application submission established as of january outstanding balance of dollar_figure the extension of the amortization periods of the unfunded liabilities of the plan was granted in accordance with sec_431 of the code sec_431 a of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time not in excess of years if the plan submits an application meeting the criteria stated in sec_431 b the plan has submitted the required information to meet the criteria in sec_431 b including a certification from the plan's actuary that plan would have an accumulated_funding_deficiency in the current pian year or any of the succeeding plan years _ absent the extension under subparagraph a the i the plan_sponsor has adopted a plan to improve the plan's funding status iid the plan is projected to have sufficient assets to timely pay expectad henefite and anticipated expenditures over the amortization period as extended and iv the notice required under paragraph 3xa has been provided we have sent a copy of this lettar to the manager and to your authorized representative pursuant to power of atlomey on file in this office to the manager ‘this ruling is directed only to the taxpayer that requested it sec_6110 k of the internal revenue cade provides that ii may not be used or clted by others as precedent f you require further assistance in thls matter please contact sincerely yours ta david m ziegler manager ep actuarial group
